DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 02/23/2022. Claims 1, 10, 18-20 have been amended. Therefore, claims 1-20 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are NOT sufficient to overcome the Double Patenting rejections set forth in the previous office action. The double patenting rejection is maintained. Applicant’s amendments are sufficient to overcome 35 USC 101 rejections as set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 02/23/2022 have been fully considered but they are moot in view of new grounds of rejections.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10686888. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.

As to claim 1: Patent *888 discloses a method comprising receiving, by a client application at a client device, a unique identifier from a browser application at the client device, the unique identifier corresponding to an authenticated browser session for synchronizing content between the client device and a content management system via the browser application (see claims 1, 10, 18: receiving, by a client application at a client device, unique identifier uniquely identifying a browser application), sending, from the client application to the content management system, a request to establish a communication channel between the browser application and the client application through the content management system, the request comprising the unique identifier, wherein the unique identifier provides an association between the authenticated browser session and an application session between the client application and the content management system (see claims 1, 10, 18: sending, from the client application to a content management system, a message including the unique identifier of the browser application); and receiving, by the browser application via the authenticated browser session, a message relayed by the content management system through the communication channel, the communication channel being established based on the association between the authenticated browser session and the application session, wherein the message is associated with the application session (see claims 1, 10, 18: receiving, by the client application, a response message relayed by the content management system from the browser application to the client application, wherein the content management system includes a mapping of the client application to the browser application, the mapping established based on the unique identifier included in the message and used by the content management system to relay communications between the client application and the browser application).






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williamson et al (Pub. No. US 2015/0256415).

As per claims 1, 10, 18, Williamson discloses a (medium). A computer-implemented method comprising: receiving, by a client application at a client device, a unique identifier uniquely identifying a browser application (…see receiving an identifier of a browser application on the client device…see par. 6); sending, from the client application to a content management system, a message including the unique identifier of the browser application (…see the client device may include a message processor…that process messages sent by the client device…to the intermediary server…the push messages may include an identifier of a browser application…see par. 81, 85); and in response to sending the message to the content management system, receiving, by the client application, a response message relayed by the content management system from the browser application to the client application (see par. 95-96); wherein the content management system includes a mapping of the client application to the browser application, the mapping established based on the unique identifier included in the message and used by the content management system to relay communications between the client application and the browser application (…see par. 100-102).


As per claims 2, 11, Williamson discloses wherein the client application is installed at the client device and used to synchronize local content items at the client device or access content items hosted on the content management system through an interface of the client application (see par. 104-106).


As per claims 3, 12, Williamson discloses wherein the unique identifier is a nonce based on data or details specific to the browser application (see par. 47). 


As per claims 4, 13, Williamson discloses wherein the message further includes metadata identifying a type of information that the client application is expecting or a source or session associated with the message that the client application is expecting (see par. 83).


As per claims 5, 14, Williamson discloses wherein the message includes a request, the message was based on the request for the content management system to relay the message to the client application (see par. 102).


As per claims 6, 15, Williamson discloses wherein the message further includes a second request for the content management system to relay to the client application any messages which includes a reference to the unique identifier (see par. 104).


As per claims 7, 16, Williamson discloses indicating a type of message that the client application is expecting from the browser application in the message (see par. 104-105).


As per claim 8, Williamson discloses wherein the client application and the browser application are running at the client device under a same OS username and a match is verified by the content management system (see par. 104).


As per claim 9, Williamson discloses receiving a second response message that is relayed to a different session than a first session that was relayed the response message, wherein the second response message and the response message both includes a same unique identifier (see par. 102-106).


As per claim 16, Williamson discloses to indicate a type of message that the client application is expecting from the browser application in the message (see par. 104-105).


As per claims 17, 20, Williamson discloses to determine, by the client application, if the message is a secure session request from the browser application (see par. 101-102).


As per claim 19, Williamson discloses wherein further instructions which, when executed by the one or more processors, cause the one or more processors to: maintain a connection or communication channel between the client application and the content management system open based on the unique identifier (see par. 113-116).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to network communications…for enabling communications between a client application and a web-site associated with a content management system.



Tang (Pub. No. US 2014/0258409); “Method, Sever, and Browser for Pushing Message Actively”;

-Teaches reporting the identification ID of the webpage application added on the browser for acquiring a Push message to the backstage server by the browser through establishing a long connection between the backstage server and the browser…see par. 26-27.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499